UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION

DONALD COOK PLAINTIFF
v. Civil No. l:18-cv-00076-GHD-DAS

MISSISSIPPI FARM BUREAU CASUALTY
INSURANCE COMPANY, et al. _ DEFENDANTS

 

MEMORANDUM OPINION

 

This matter is before the Court on Plaintiff Donald Cook’s motion for conditional cer-
tification [42] and Defendants Mississippi Farm Bureau Casualty Insurance Company,
Southern Farm Bureau Life Insurance Company, and Southern Farm Bureau Casualty In-
surance Company’s objections [55] to Cook’s proposed notice and notice plan. Having

considered the matter, the Court finds the motion to certify the class should be denied.

Background

Cook is a former insurance agency manager for the F arm Bureau Defendants, and in
this role, he managed agents who sold insurance for them. Cook alleges that the Farm Bu-
reau Defendants, acting as joint employers, classified him as an independent contractor,
but treated him in such a way that he was, in reality, an employee. Cook further alleges that
he regularly worked more than 40 hours a week and that the F arm Bureau Defendants did
not pay him overtime as required by the F air Labor Standards Act.

Cook seeks to certify a collective action on behalf of other agency managers under 29
U.S.C. § 216(b), and asks this Court to order Defendants to provide him with the contact
information of potential class members. Further, he asks the Court to authorize him to send
the proposed notice and reminder notice attached to his motion to potential class members.

The Farm Bureau Defendants oppose conditional certification of the class and object

to provisions of the proposed notice and notice plan.

Section 216(b) Certification Standard
The F air Labor Standards Act (FLSA) requires that employers pay employees who

work more than 40 hours a week with overtime pay on those excess hours unless the statute
exempts those employees. 29 U.S.C § 207(a). Section 216(b) of the Act provides that an
employee not paid such wages may bring an action for himself and any “other employees
similarly situated” who join the case by providing written consent. Id. § 216(b).

As in a companion case, Britt v. Farm Bureau, No. 1:18-cv-00038-GHD-DAS, the
Farm,Bureau Defendants urge this Court to apply a Rule 23 standard to the conditional
certification question.l However, as the Court stated in Brz'tt, the approach set out in Lu-
sardi v. Xerox Corp., 118 F.R.D. 351, 359 (D.N.J. 1987) is the correct way to determine
condtiional certification in an FLSA action. 2019 WL 943404, at *l (N.D. Miss. Feb. 26,
2019).

The Lusardi approach proceeds in two stages: the “notice stage” and the “decerti-
fication stage.” Dyson v. Stuarr Petroleum Testers, Inc., 308 F.R.D. 510, 512 (W.D. Tex.
2015) (citing Mooney v. Aramco Servs. Co., 54 F.3d 1207, 1216 (5th Cir. 1995) overruled
on other grounds by Desert Palace, Inc. v. Costa, 539 U.S. 90 ,123 S. Ct. 2148, 156 L.Ed.
2d 84 (2003)). In the notice stage, the court “determines whether the putative class mem-
bers’ claims are sufficiently similar to merit sending notice of the action to possible mem-
bers of the class.” Acevedo v. Alsup ’s Convem'ence Stores, Inc., 600 F.3d 516, 519 (Sth Ci_r.
2010). Because this stage “typically occurs early in the litigation[,] the Court’s review is
usually based on the pleadings and any attached affidavits[,] and ‘the determination is made
using [a] fairly lenient standard.” Brown v. Um'ted Furniture Indus., Inc., No. 1:13-CV~
00246-SA-DAS, 2015 WL 1457265, at *4 (N.D. Miss. Mar. 30, 2015) (quoting Mooney,
54 F.3d at 1214). “If` the court finds that the putative class members are similarly situated,
then conditional certification is warranted and the plaintiff will be given the opportunity to

send notice to potential class members,” and the parties conduct discovery. Dyson, 308

 

' Britt is a collective action involving the insurance agents.

F.R.D. at 512. Atter discovery, the defendant may move for decertification, “at which time
the Court conducts a more factually intensive inquiry into the similarly situated question
to determine whether the suit may proceed as an FLSA collective action. Brown, 2015 WL
1457265, at *4 (citing White v. NTC Trnasp., Inc., 2013 WL 5874566, at *1-2 (N.D. Miss.
Oct. 31, 2013)). No discovery had occurred when this motion was filed, and so the Court
conducts the notice stage inquiry.

Conditional certification is appropriate where there are “substantial allegations that the
putative class members were together victims of a single decision, policy, or plan . . . .”
Mooney, 54 F.3d at 1214 n.8 (intemal quotations omitted). “[T]his determination is made
using a fairly lenient standard, and typically results in ‘conditional certification’ of a rep-
resentative class.” Id. The question is whether “based on the pleadings and attached affi-
davits, Plaintiffs have made an preliminary showing that the proposed class members are
similarly situated” Brown, 2015 WL 1457264, at *6 (citing Mooney, 54 F.3d at 1214).
“Relevant factors to guide the Court are ‘Whether potential plaintiffs were identified,
Whether affidavits of potential plaintiffs were submitted, and Whether evidence of a Wide-

spread plan was submitted.”’ Whire, 2013 WL 5874566, at *l (N.D. Miss. Oct. 31, 2013)
(quoting Songer v. Dz`llon Resources, Inc., 569 F.Supp.2d 703, 707 (N.D. Tex. 2008)).

Analysis
Cook defines the putative class as

All individuals who, through a contract or agreement with Mississippi
Farm Bureau Casualty Insurance Company, Southem Farm Bureau
Life Insurance Company and/or Southem Farm Bureau Casualty In-
surance Company, perform or performed as insurance agency manag-
ers for and who were classified on paper by Mississippi Farm Bureau
Casualty Insurance Company, Southern Farm Bureau Life Insurance
Company and/or Southem Farm Bureau Casualty Insurance Com-
pany as "independent contractors" anywhere in the State of Missis-
sippi at any time from the date that is three years preceding the com-
mencement of this action through the close of the Court-determined
opt-in period and who file a consent to join in this action pursuant to
29 U.S.C. § 216(b).

Cook provided with his motion his own affidavit wherein he states that there are “ap-
proximately 80 to 100 other Mississippi Farm Bureau Managers” that “had the same or
substantially similar working and pay conditions,” that “Defendants had a policy or plan
of classifying Mississippi Farm Bureau agency managers as independent contractors on
paper to avoid paying them overtime pay,” and that despite doing so, “Defendants required
or allowed Mississippi Farm Bureau agency managers to work in excess of 40-hours a
Week.” Affidavit of Donald Cook [42-1] at 2-3. There are no other affidavits or consent
forms from any other potential class member.

The question is whether Cook’s sole affidavit is sufficient to establish that there other
potential plaintiffs that are similarly situated,2 At the notice stage, the plaintiff must show
that “there is a reasonable basis for crediting the assertions that aggrieved individuals exist
. . . and that those individuals want to opt in to the law suit.” Santinac v. Worldwide Labor
Support of Illinois, -]nc., 107 F. Supp. 3d 610, 615 (S.D. Miss. 2015) (quoting Harris v.
Hinds Cnty., No. 3:12-cv-00542-CWR-LRA, 2014 WL 457913, at *1 (S.D. Miss. Feb. 4,
2014) (internal quotation marks omitted.)

This lone affidavit is insufficient to meet that standard A plaintiffs “reliance on
merely his own allegations that the putative class members exist and together were the
victims of a single decision, policy, or plan” is not enough for conditional certification and
notice. Santinac v. Worldwide Labor Support of Illinois, Inc., No. 1:15CV25-LG-RHW,
2015 WL 461701, at *3 (S.D. Miss. Feb. 4, 2015) (quoting Sl'mmons v. T-Mobile USA,
]nc., No. H-06-1820, 2007 WL 210008, at *9 (S.D. Tex. Jan. 24, 2007). “While affida-
vits per se are not required, [the plaintiff] must still submit some form of evidence that

additional aggrieved persons exist.” Id.

 

2 Defendants provided declarations of other agency managers to dispute Cook’s affidavit See Dec-
larations, [53-1] through [53-7]. The Court disregards these declarations because “it is not the
Court’s function to resolve these factual disputes at notice stage,” even if the plaintiffs allegations
are “substantially contradicted by Defendants’ own affidavits.” Brown, 2015 WL 1457265, at *6
n.5.

The plaintiffs in Britt provided the Court with such evidence. They submitted not only
the affidavits of the multiple named plaintiffs but also four additional affidavits of potential
opt-in plaintiffs Britt, 2019 WL 943404, at *2. Moreover, the individuals each asserted
that they Were victims of policies imposed by defendants that treated like employees in-
stead of independent contractors Id. at *3. Here, Cook’s affidavit only establishes that he
was subjected to a policy that treated him as an employee and required him to work over-
time without pay. It does not show that anyone else was a victim of that policy.

Cook points to a declaration submitted by the defendants that describes agency man-
agers’ job duties collectively. Henry Hamill Declaration [53-1]. While that may be evi-
dence that all agency managers had similar job functions, nothing in that declaration shows
that other agency managers were subject to a single policy or plan that violated the FLSA.
And although generally, “the best way to determine whether a party is interested in joining
a lawsuit is to send her notice and allow her to opt in,” Burke v. Mgmt. & Traz'ning Corp.,
No. 3:16-cv-00152-NBB-JMV, 2017 WL 3166840, at *3 (N.D. Miss. July 25, 2017) (quot-
ing Brooks v. Illusions, Inc., No. 5:16-cv-0003.1-KS-MTP, 2016 WL 6781244, at *2 (S.D.
Miss. Nov. 16, 2016) (internal quotation omitted)), courts have routinely denied condi-
tional certification where the plaintiff has submitted no more than his assertion that other
class members existed and were subject to the same FLSA-violating policy or plan. See,
e.g., Santinac, 2015 WL 461701, at *3 (denying certification based only on plaintiffs
“mere averment ‘that there are hundreds of similarly-situated current and former employ-
ees who were not paid overtime owed’ and that ‘potential opt-in Plaintiffs undoubtedly
exist.”’); Strickland v. Hattiesburg Cycles, Inc., No. 2109-CV-174-KS-MTP, 2010 WL
2545423, at *2 (S.D. Miss. June 18, 2010) (denying conditional certification where plain-
tiff filed only one affidavit and consent form with the court); Morales v. Thang Hung Corp. ,
No. 08-CV-2795, 2009 WL 2524601, at *3 (S.D. Tex. Aug. 14, 2009)(same); Treme v.
HKA Enterprises, Inc., No. CIV.A. 07-1134, 2008 WL 941777, at *3 (W.D. La. Apr. 7,

2008) (same). Further, the Court has not identified a single instance in this district where

the Court approved conditional certification based on a lone affidavit filed by the plaintiff
In sum, Cook has not yet established that a class of similarly situated individuals exists.
Conclusion
“While the plaintiffs’ burden at this stage is not onerous, neither is it invisible.”
Songer, 569 F. Supp. 2d at 706. Cook has not met the burden by providing substantial
allegations that potential class members exist and were together subject to a single plan or
policy that violated the law. Accordingly, his motion for conditional certification is denied.

An order 1n accq;dance with this opinion shall issue.

This, the 9/‘ __day of March 2019.

SENIOR U.S. DISTRICT JUDGE

 

